The opinion of the Court was delivered by
Todd, J.
The defendant was indicted for murder, found guilty and sentenced to death, and has appealed.
During the progress of the trial there were five bills of exception taken, which appear in the record and which are relied on alone to reverse the sentence. ■ •
1. The first shows the following facts and proceedings:
That when the case was called for trial, in the impanelling of the jury the regular venire was exhausted. That twenty-nine tales-men were, by direction of the court, summoned and examined, some of whom were challenged for cause and some peremptorily, leaving the jury still incomplete. That the sheriff was then ordered to summon fifteen additional talesmen from the bystanders in the courthouse and vicinity, and the court then adjourned for the day.
On the following morning, after the hour for the opening of the court hut before the court had resumed its session, the sheriff finding no persons at or in the courthouse who had not already been examined as regular or tales-jurors, except one whom he summoned, proceeded from the courthouse into the town in which the co'urthouse was situated and summoned, as he came to them, those in the vicinity and nearest to the courthouse, until lie had summoned the requisite number.
1 Among those thus summoned was one Andrew J. Porter. This juror was objected to on the ground that he was improperly summoned, because he was “ away from the courthouse at the time of summons.” This objection was overruled by the court.
There was no error in this ruling. Section 7 of Act 44 of 1877,- after authorizing the District Judge, whenever he thinks proper, to require *304the Jury Commission to draw additional jurors, either as regular jurors or as talesmen, further provides (quoting): “but nothing herein shall be construed so as to limit the right of the Judge to order the summoning of talesmen from among the bystanders or persons in proximity to the courthouse.”
Even before the passage of this Act, the right of the Judge, as exercised in this instance, has been substantially recognized by adjudications of this Court. State vs. Bunger, 14 An. 464; State vs. Caulfield et al., 23 An. 148; State vs. Gallagher, 26 An. 46.
It is not essential that the court should be in actual session whilst the sheriff is summoning the talesmen required under the order, as argued by the defendant’s counsel, though'no such objection appears in the bill. The only question raised by the bill was as to the alleged incapacity of the juror mentioned, because of beiug away from the courthouse when summoned. The order of the Judge did not confine the summoning of talesmen to bystanders alone, but gave the sheriff .authority to summon those also in proximity to the courthouse. The Judge had the right to grant such order, and the juror was summoned in the vicinity of the courthouse and nearest thereto, as the record shows.
2. The next three hills were taken to the rnlings of the Judge touching the competency of certain jurors. These jurors were challenged as incompetent, by reason of having formed and expressed opinions touching the guilt or innocence of the accused. We have attentively examined the bills and are satisfied, from the answers of the jurors on their voir dire, that they had no fixed opinions at the, time on the subject, that their answers to the questions asked them-showed that they would be governed in their verdict by the evidence, and that they were without bias or prejudice against the accused. In short, they came under no rule of exclusion known to the law. State vs. Johnson, 33 An. 889; 14 An. 462.
3. The last bill was taken to the admission in evidence of the prisoner’s confession. It is shown that, although at the time of the confession the accused Was under arrest, there was no promise held out, no threat made, or other improper influence used to induce the confession. It was, according to the proof, free and voluntary. Its admission was clearly authorized under the rule laid down and doctrine enunciated on this point in the case of State vs. Maimée Alphonse, 34 An. 11, supported by the authorities therein cited.
This completes the review of the case, as the record presents it, and we can find nothing therein that can afford the accused any ground of relief.
Judgment and sentence affirmed with costs.